

116 S4922 IS: Military Domestic Violence Prevention Act
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4922IN THE SENATE OF THE UNITED STATESNovember 18, 2020Ms. Sinema (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo expand and enhance programs and activities of the Department of Defense for prevention of and response to domestic violence and child abuse and neglect among military families, and for other purposes.1.Short titleThis Act may be cited as the Military Domestic Violence Prevention Act.2.Reports on staffing levels for the Family Advocacy ProgramsNot later than six months after the deployment of the Military Community and Family Policy (MC&FP) Family Advocacy Program Staffing Tool, and every year thereafter, the Secretary of Defense shall submit to Congress a report setting forth the following:(1)Current staffing levels for the Family Advocacy Programs (FAPs) of the Armed Forces at each installation so staffed.(2)Recommendations for ideal staffing levels for the Family Advocacy Programs, as identified by the staffing tool, set forth, at the election of the Secretary, by Armed Force or by installation. 3.Sharing among the Armed Forces of information on incidents reported to the Family Advocacy ProgramsCommencing not later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that appropriate information on incidents reported to the Family Advocacy Programs (FAPs) of the Armed Forces is shared among and across the Armed Forces.4.Enhancement of activities for awareness of military families regarding Family Advocacy Programs and other similar services(a)Pilot program on Information on FAPs for families enrolling in DEERSThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of various mechanisms to inform families about the Family Advocacy Programs (FAPs) of the Armed Forces during their enrollment in the Defense Enrollment Eligibility Reporting System (DEERS). The matters assessed by the pilot program shall include the following:(1)An option for training of family members on the Family Advocacy Programs.(2)The provision to families of information on the resources available through the Family Advocacy Programs.(3)The availability through the Family Advocacy Programs of both restricting and unrestricted reporting on incidents of domestic violence or child abuse and neglect.(4)The provision to families of information on the Military OneSource program of the Department of Defense.(5)The provision to families of information on resources relating to domestic violence and child abuse and neglect that are available through local community service organizations. (b)Outreach on FAP and similar services for military familiesEach Secretary of a military department shall improve the information available to military families under the jurisdiction of such Secretary that are the victim of domestic violence or child abuse and neglect in order to provide such families with comprehensive information on the services available to such families in connection with such violence and abuse and neglect. The information so provided shall include a complete guide to the following:(1)The Family Advocacy Program of the Armed Force or military department concerned.(2)Military law enforcement services, including the process following a report of an incidence of domestic violence or child abuse or neglect. (3)Other applicable victim services. 5.Defense Department Advisory Committee on Women in the Services report on initial entry points for support for military families in connection with domestic violenceNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the results of a study, conducted by the Defense Department Advisory Committee on Women in the Services (DACOWITS) for purposes of the report, on initial entry points (including anonymous entry points) for use by members of military families in seeking support for domestic violence or child abuse and neglect, including online chat rooms and other support, text-based support, and applications on smartphones.6.Improvement of collaboration in domestic violence prevention services(a)In generalNot later than 180 days after the date of the enactment of this Act, Department of Defense Instruction 6400.01, relating to the Family Advocacy Program (FAP) of the Department of Defense, shall be modified to enhance collaboration among the programs and components specified in subsection (b) for the purpose of leveraging the expertise and resources of such programs and components to order to improve the availability and scope of domestic violence prevention services for military families.(b)Programs and componentsThe programs and components specified in this subsection are the following:(1)The Family Advocacy Program.(2)The Sexual Assault Prevention and Response Officer (SAPRO) of the Department of Defense.(3)The Defense Suicide Prevention Office (DSPO).(4)The Defense Equal Opportunity Management Institute (DEOMI).(5)The TRICARE Management Activity (TMA).(6)The substance abuse prevention programs and components of the Armed Forces.(7)Such other programs and components of the Department of Defense as the Secretary of Defense considers appropriate.7.Inspector General of the Department of Defense report on best practices in prevention and response to domestic violence and child abuse and neglect among military families(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the Secretary of Defense, and to the congressional defense committees, a report on best practices among military installations in prevention and response to domestic violence and child abuse and neglect among military families.(b)ElementsThe report required by subsection (a) shall include the following:(1)An identification and assessment of best practices among military installations in prevention and response to domestic violence and child abuse and neglect among military families in connection with the following:(A)Installation leadership.(B)Communication between the Family Advocacy Program and the installation command team.(C)Elimination of or reduction in barriers to effective incident response.(2)Recommendations for mechanisms, at the installation, Armed Force, and military department level, to identify and assess lessons learned through programs, projects, and activities for prevention and response to domestic violence and child abuse and neglect among military families.(3)An identification and assessment of resources in communities surrounding military installations that could assist in prevention and response to domestic violence and child abuse and neglect among military families.(4)An assessment of the benefits of bi­di­rec­tion­al relationships involving the community resources identified pursuant to paragraph (3). (5)Recommendations for memoranda of understanding, or other formal relationships, between installations and surrounding communities on the shared use of resources identified pursuant to paragraph (3), including recommendations on mechanisms for expediting entry into such memoranda of understanding.(6)Such other matters regarding best practices among military installations in prevention and response to domestic violence and child abuse and neglect among military families as the Inspector General considers appropriate.(c)Guidance authorized in light of reportEach Secretary of a military department may issue guidance for commanders of installations under the jurisdiction of such Secretary on best practices in prevention and response to domestic violence and child abuse and neglect among military families at such installations in light of the matters included in the report of the Inspector General under subsection (a).8.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.